Citation Nr: 0709343	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-38 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria, to include 
recurrent episodes or residuals of malaria.


REPRESENTATION

Appellant represented by:	Marilou B. Ancheta-Mejica, 
Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service in the 
Philippines from November 1942 to July 1945 and Philippine 
Commonwealth Army service from July 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
veteran's claim for service connection for malaria, to 
include recurrent episodes or residuals of malaria.  In the 
cover letter to this rating decision, the RO also denied 
entitlement to non-service-connected disability pension 
benefits.  The veteran disagreed with the denial of his claim 
for service connection for malaria in January 2004 and 
perfected a timely appeal in September 2004.

In March 2006, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All evidence necessary to decide this claim has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate his claim and obtained all relevant 
evidence designated by the veteran.

2.  There is no medical evidence of malaria until decades 
post-service; the preponderance of the competent evidence is 
against a nexus between post-service malaria and service; the 
preponderance of the medical evidence is against a current 
diagnosis of malaria, to include recurrent episodes or 
residuals of malaria.




CONCLUSION OF LAW

Service connection for malaria, to include recurrent episodes 
or residuals of malaria, is not warranted. 38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2003 and July 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claim; the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, letters dated in 
July 2006 and February 2007 provided the veteran with notice 
of potential ratings and effective dates as outlined by the 
Veterans Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The February 2003 VCAA notice was furnished to the veteran 
and his representative prior to the May 2003 RO decision that 
is the subject of this appeal.  To the extent that there was 
any timing deficiency with this notice or with the Dingess 
requirements, as noted above, the Dingess requirements were 
met by a letter sent to the veteran in July 2006, but the 
veteran's claim of entitlement to service connection for 
malaria was readjudicated in a supplemental statement of the 
case (SSOC) issued in November 2006.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the November 2006 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, service personnel records, private treatment 
records, and VA medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  Pursuant to the Board's 
March 2006 remand, the veteran was provided with an August 
2006 VA examination, which was very thorough in nature and 
that evaluation ruled out a current diagnosis of malaria, to 
include recurrent episodes or residuals of malaria.  The 
evidence is adequate to resolve this claim; there is no duty 
to provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Factual Background

The veteran contends that he incurred malaria while serving 
in the recognized guerilla forces in the Philippines during 
World War II.  He also contends that he continued to 
experience recurrences of malaria and its residuals in the 
decades since his service separation.

Service records show that, on a July 1945 "Affidavit for 
Philippine Army Personnel", the veteran stated that he had 
been inducted in the U.S. Armed Forces in the Far East 
(USAFFE) in September 1941 and had served in the Philippine 
guerrillas from September 1942 to July 1945.  He had not 
surrendered to the Japanese.  Physical examination of the 
veteran in July 1945 was completely normal.

On an "Affidavit for Philippine Army Personnel" dated in 
February 1946, the veteran stated that he had served with the 
Philippine guerrillas and fought against the Japanese from 
September 1942 to July 1945.  He was awarded the Philippine 
Defense Ribbon, the Philippine Liberation Ribbon, and the 
Asiatic Pacific Theater Medal w/1 Bronze Star.

In May 2003, the Department of the Army certified that the 
veteran had recognized guerilla service from November 1942 to 
July 1945 and Philippine Commonwealth Army service from July 
1945 to February 1946.

In a February 2004 statement, B.E.D., M.D. (Dr. B.E.D.) (- 
initials used to protect privacy), this physician certified 
that the veteran "had several bouts of chilliness 
accompanied by fever which comes every afternoon for several 
days and was relieved after taking malarial drugs which comes 
on & off for several months and was diagnosed as malaria."

Lay statements received at the RO in September 2004 from 
C.A.R., A.T.P., and L.J. indicate that these men had served 
with the veteran during World War II and that all of them had 
contracted malaria during service.  In a lay statement 
received at the RO in October 2004, P.H.G. stated that she 
knew the veteran and that the veteran had contracted malaria 
and received treatment for this disease in 1954 and 1963.  

A May 2006 liver ultrasound showed schistosomiasis of the 
liver.

A review of the VA examination request dated in August 2006 
indicates that certain medical records were tabbed by the 
RO/AMC for the VA examiner's review.  These records included 
the veteran's July 1945 and February 1946 affidavits, the 
July 1945 physical examination report, and Dr. B.E.D.'s 
February 2004 statement.

On VA infectious, immune, and nutritional disabilities 
examination in August 2006, the veteran complained of fever, 
chills, and headache that had begun in 1945.  He had 
experienced malaria during the war for several months and had 
been treated with anti-malarial drugs.  He had not taken any 
anti-malarial drugs since 1950 and his condition had been 
stable since that time.  The VA examiner stated that the 
veteran's medical records and claims file were not available 
but also stated that she had reviewed private medical 
records, service medical records, and VA medical records that 
had been tabbed for her review by the RO/AMC.  The VA 
examiner discussed in some detail certain of the veteran's 
post-service private outpatient treatment records.  The 
veteran denied any hospitalization.  His symptoms were mild 
and consisted of a fever, headache, fatigue, and arthralgia.  
He also experienced chest pain and shortness of breath.  

Physical examination showed a loss of subcutaneous fat and 
pallor that was mild, normal weight, conjunctival pallor, 
palmar pallor, and nail bed pallor.  The veteran's malaria 
was not currently present or active.  A private blood smear 
for malaria performed in May 2006 had shown no malarial 
parasites.  A current VA blood smear for malaria also showed 
no blood parasites.  The veteran's urinalysis was negative 
for glucose, ketones, and protein.  The veteran's chest x-ray 
showed pulmonary tuberculosis in both upper lungs.  The VA 
examiner opined that it was less likely than not (less than 
50/50 probability) that the veteran had recurrent episodes or 
residuals of malaria because there was no evidence that the 
veteran had malarial episodes or recurrence and his malarial 
smear was negative.  She also opined that it was possible 
that the veteran's reported bouts of chilliness and fever 
were due to a urinary tract infection, liver parenchymal 
disease, and schistosomiasis that were seen in other medical 
records.  The diagnosis was a history of malaria with no 
residual evidence on this examination and a negative current 
malarial smear.

A September 2006 liver ultrasound showed diffuse liver 
parenchymal disease and did not rule out schistosomiasis.


Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including malaria, may 
be presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
malaria.  There is no contemporaneously recorded medical or 
laboratory evidence of malaria during active service or 
within the first post-service year, i.e., by February 1947.  
In fact, physical examination of the veteran in July 1945 was 
completely normal.  The post-service medical evidence also 
does not contain a competent opinion of a nexus between the 
veteran's claimed malaria and active service.  In this 
regard, the Board acknowledges that Dr. B.E.D. stated in 
February 2004 that the veteran had been diagnosed with 
malaria following several bouts of chilliness accompanied by 
fever and treated with anti-malarial drugs.  However, the 
physician wrote in the past tense and did not provide 
specific details as to the date(s) of the veteran's diagnosis 
of malaria, nor did he relate the veteran's malaria to active 
service or any incident of active duty.

By contrast, after reviewing the veteran's medical records, 
to include Dr. B.E.D's February 2004 opinion, and 
comprehensively examining the veteran, in August 2006, the VA 
examiner diagnosed a history of malaria with no evidence of 
residuals at that examination.  (Emphasis added.)  The VA 
examiner noted that the veteran's blood smears for malaria in 
2005 and 2006 had shown no malarial parasites.  She found no 
current medical evidence that the veteran had malarial 
episodes or recurrences of malaria.  The VA examiner further 
found that the veteran's reported bouts of chilliness and 
fever were possibly due to a urinary tract infection, liver 
parenchymal disease, and/or schistosomiasis seen in other 
medical records.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
Federal Circuit held that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit also held that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability.

The Board is cognizant that, under 38 C.F.R. § 4.88 (2006), 
it is critical to recognize the nature of the disease is 
question.  Malaria, once identified by clinical and 
laboratory methods, or by clinical methods alone where the 
disease is endemic, is rated on the basis of the clinical 
course of the disease, the frequency and severity of 
recurrences, and the necessity for and the reaction to 
medication, not the presence or absence of parasites.  When 
there have been relapses following the initial course of 
treatment, further relapses are to be expected and for some 
time the veteran must be given the benefit of the doubt as to 
unexplained fever of short duration, controlled by medication 
specific for malaria.  

However, the physician who reviewed the veteran's relevant 
treatment records, to include B.E.D's February 2004 
assessment, examined the veteran and considered pertinent 
laboratory studies unequivocally concluded that there was no 
current medical evidence that the veteran had malarial 
episodes or recurrences of malaria. 
As to the question of whether there is a current diagnosis of 
malaria, to include recurrent episodes or residuals of 
malaria, the more recent medical opinion is of greater 
probative value.  See Boggs v. West, 11 Vet. App. 334, 344 
(1998). 

In view of the foregoing, the Board finds that there is no 
medical evidence of malaria until decades post-service; the 
preponderance of the competent evidence is against a nexus 
between post-service malaria and service; and the 
preponderance of the medical evidence is also against a 
current diagnosis of malaria, to include recurrent episodes 
or residuals of malaria.

As to the lay assertions of malaria during or proximate to 
service and of a causal link between his claimed malaria and 
service, it is well established that lay persons are not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders.  While one can describe 
symptoms of malaria, the lay statements submitted in support 
of the veteran's claim are entitled to no probative value in 
establishing a nexus between a current diagnosis of malaria 
and service.  (Emphasis added.)  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for malaria, to include recurrent episodes or 
residuals of malaria.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for malaria, to include 
recurrent episodes or residuals of malaria, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


